Execution Copy

Exhibit 10.3



 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT dated as of May 27, 2009 (this “Joinder Agreement”) is
made by and among ENSERCO ENERGY INC., a South Dakota corporation (“Borrower”),
FORTIS CAPITAL CORP. in its capacity as administrative agent under the Credit
Agreement (as defined below) (in such capacity, the “Administrative Agent”), and
RZB FINANCE LLC (“New Bank”). Reference is made to that certain Third Amended
and Restated Credit Agreement dated as of May 8, 2009 among the Borrower, the
banks party thereto from time to time (the “Banks”), the Banks authorized to
issue letters of credit thereunder from time to time (the “Issuing Banks”), and
the Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein but not defined herein shall have the meanings specified by the Credit
Agreement.

PRELIMINARY STATEMENTS:

A.        Pursuant to Section 2.01A of the Credit Agreement, and subject to the
terms and conditions thereof, financial institutions may become Banks with
Committed Line Portions in the event the Borrower requests an increase in the
subscribed amounts of the Committed Line Portions and certain other conditions
are met and satisfied.

B.        The Borrower has requested an increase in the subscribed amounts of
the Committed Line Portions provided certain conditions are met and satisfied,
as applicable.

C.        The Borrower, the Administrative Agent, the Issuing Banks and the New
Bank now wish to enter into this Joinder Agreement to add New Bank as a Bank
under the Credit Agreement and to establish a subscribed Committed Line Portion
of $10,000,000.00 for New Bank in accordance with the terms and conditions of
the Credit Agreement.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, the parties hereto agree as follows:

1.         Addition of New Bank. Pursuant to Section 2.01A of the Credit
Agreement, New Bank is hereby added to the Credit Agreement as a Bank with a
subscribed Committed Line Portion of $10,000,000.00. New Bank agrees that it
will perform all of its obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Bank. New
Bank specifies as its Lending Office the following:

RZB Finance LLC

1133 Avenue of the Americas, 16th Floor

New York, NY 10036

Attention: Nancy Remini

Telephone: (212) 845-4113

Facsimile: (212) 944-6389

 



RZB Joinder Agreement [Enserco]

011038.0122\522330.02

 

--------------------------------------------------------------------------------

2.         Delivery of Note. The Borrower shall promptly execute and deliver to
the New Bank a Note, dated as of the effective date of this Joinder Agreement,
in the principal amount of the New Bank’s subscribed Committed Line Portion set
forth in Section 1 above.

3.         Governing Law. This Joinder Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.

4.         Bank Credit Decision. The New Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Bank, and based on the Financial Statements referred to in
Section 6.11 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Joinder Agreement and to agree to the various matters set forth
herein. The New Bank also acknowledges that (a) it will, independently and
without reliance upon the Administrative Agent, the Issuing Banks, or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (b) no representation or warranty,
express or implied, has or will be made by the Administrative Agent, the Issuing
Banks, or any other Bank or by any of their representatives, directors,
officers, employees, agents or advisors as to the financial condition of the
Borrower or any documents or information which have been furnished to the New
Bank in connection with this Joinder Agreement, the Credit Agreement and any
other Loan Documents.

5.         Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)       The representations and warranties contained in the Credit Agreement,
the Security Agreements, and each of the other Loan Documents are correct in all
material respects on and as of the date of the addition of the New Bank as a
Bank under the Credit Agreement and the establishment of the New Bank’s
subscribed Committed Line Portion pursuant to this Joinder Agreement, before and
after giving effect to such events as though such representations and warranties
were made on the date of such addition, except to the extent any such
representations and warranties are expressly limited to an earlier date; and

(b)       No Default has occurred and is continuing, or would result from the
increase in the subscribed amounts of the Committed Line Portions described in
this Joinder Agreement.

6.         Appointment of Administrative Agent. The New Bank hereby appoints and
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent thereby, together with
such powers and discretion as are reasonably incidental thereto.

7.         Default. Without limiting any other event that may constitute an
Event of Default, the Borrower acknowledges and agrees that any representation
or warranty made by the Borrower set forth in this Joinder Agreement that proves
to have been incorrect or incomplete in any material respect when made or deemed
made shall constitute an “Event of Default” under the Credit Agreement. This
Joinder Agreement is a “Loan Document” for all purposes.

 

RZB Joinder Agreement [Enserco]

2

011038.0122\522330.02

 



 

--------------------------------------------------------------------------------

8.         Expenses. The Borrower agrees to pay within thirty (30) days of
receipt of written demand therefore all costs and expenses of the Administrative
Agent required to be paid by the Borrower pursuant to Section 11.04 of the
Credit Agreement in connection with the preparation, execution and delivery of
this Joinder Agreement and the Notes.

9.         Counterparts; Facsimile Signature. The parties may execute this
Joinder Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement. Delivery of an
executed counterpart signature page by facsimile transmission or electronic
photocopy (e.g., a “pdf”) is as effective as executing and delivering this
Joinder Agreement in the presence of the other parties to this Joinder
Agreement. This Joinder Agreement is effective upon delivery of one fully
executed counterpart to the Administrative Agent.

 

[The Remainder of this Page Intentionally Left Blank]

 

RZB Joinder Agreement [Enserco]

3

011038.0122\522330.02

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

BORROWER:

 

ENSERCO ENERGY INC.

 

NEW BANK:

 

RZB FINANCE LLC

 

ADMINISTRATIVE AGENT:

 

FORTIS CAPITAL CORP.

 

ISSUING BANKS:

 

FORTIS CAPITAL CORP.

 

BNP PARIBAS

 

 



RZB Joinder Agreement [Enserco]

011038.0122\522330.02

 

 